UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7882



PAUL NAGY,

                                               Plaintiff - Appellant,

          versus


OFFICER RUFFIN; NANCY     OBERMAN;   A.   EVANS;
STEPHEN M. DEWALT,

                                               Defendants -Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Terrence W. Boyle, Chief
District Judge. (CA-00-782-5-BO)


Submitted:   January 31, 2002             Decided:   February 11, 2002


Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed as modified by unpublished per curiam opinion.


Paul Nagy, Appellant Pro Se.    Rudolf A. Renfer, Jr., Assistant
United States Attorney, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Paul Nagy appeals the district court’s order denying relief on

his complaint filed pursuant to Bivens v. Six Unknown Named Agents

of Fed. Bureau of Narcotics, 403 U.S. 388 (1971).   We have reviewed

the record and the district court’s opinion and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court.   Nagy v. Ruffin, No. CA-00-782-5-BO (E.D.N.C. Oct. 11,

2001).   Because Nagy may refile his action after exhaustion, we

modify the dismissal to be without prejudice.       28 U.S.C. § 2106

(1994). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                              AFFIRMED AS MODIFIED




                                2